Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154360(69)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  MICHAEL MARTIN,                                                                                                    Justices
           Plaintiff-Appellee,
                                                                   SC: 154360
  v                                                                COA: 328240
                                                                   Kalamazoo CC: 2013-000485-NO
  MILHAM MEADOWS I LIMITED
  PARTNERSHIP and MEDALLION
  MANAGEMENT, INC.,
             Defendants-Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellee to adjourn oral
  arguments that are scheduled for December 6, 2017, is GRANTED. The case shall be
  scheduled for argument at a future session of the Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 16, 2017
                                                                              Clerk